Citation Nr: 1101433	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  04-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for major depression, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1986.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

Additionally, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a claim for increase includes a 
claim for TDIU benefits where the evidence reasonably raises the 
question that entitlement to TDIU benefits may be warranted.  
Here, the record includes a November 2007 letter from the Office 
of Personnel Management which states the Veteran was disabled to 
perform his duties as a mail handler equipment operator due to 
depression and lumbar strain.  Therefore the Veteran's claim for 
entitlement to TDIU is included in the Veteran's claims for 
increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The issues of increased ratings for depression and lumbosacral 
strain and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no current diagnosis of a bilateral knee disorder which 
has been linked by competent evidence to military service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran submitted his claim for service connection for a 
bilateral knee disorder in May 2003.  The RO sent the Veteran a 
letter in May 2003 which informed him of what the evidence must 
show to support his claim, of VA's duty to assist in obtaining 
evidence and what was needed from the Veteran.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim.  
The RO sent the Veteran a letter in January 2008 which explained 
to him how VA assigned disability ratings and effective dates.  

The Veteran was afforded a VA examination and a medical opinion 
was obtained.  His records of treatment during service, at VA and 
from private medical providers were obtained.  The Board notes 
that his Social Security records have not been obtained.  As the 
VA examination report in January 2009 found no current disorder 
of the knees related to service and attributed his knee pain to 
radiculopathy, and as there is no indication the Social Security 
records address whether any knee disability is related to service 
or service connected disability, further delaying his claim to 
obtain those records would serve no purpose.  

No further notice or assistance to the Veteran with his claim for 
service connection for a bilateral knee disorder is required.  


SERVICE CONNECTION

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

At service enlistment the lower extremities were found to be 
normal in October 1975.  No additional defects were found on 
physical inspection in April 1976.  February 1979 service 
treatment records indicate the Veteran complained of aching in 
both knees.  Examination found no swelling, effusion, or 
tenderness.  There also was full range of motion. Collateral 
ligaments were intact, and Drawer and McMurray signs were 
negative.  The assessment was rule out chondromalacia.  In April 
1982 the Veteran complained of pain in his right knee.  
Examination revealed he was tender on the right upper quadrant of 
the patella.  There was, however, no pain with patellar click 
test or pain over the medial or lateral facet of the patella, and 
the collateral and cruciate ligaments were intact with full 
extension of his leg.  X-rays of the knees found no significant 
abnormality.  The assessment was patella trauma.  The Report of 
Physical Examination performed for a Medical Board in February 
1986 found the Veteran's lower extremities were normal.  

There is no evidence of arthritis of either knee within one year 
of service separation.  

VA outpatient treatment records do include complaints of knee 
pain.  In February 2002 the Veteran described his knee pain as 
aching which was relieved with Aleve.  March 2008 VA X-rays of 
the knees found only mild decreased height of the medial 
compartment, otherwise it was an unremarkable radiographic study 
of the knee.  

To determine if the Veteran currently had a bilateral knee 
disorder, the Veteran examined in January 2009.  The examiner 
concluded that the Veteran had bilateral knee strain.  He found 
no radiographic or clinical evidence of joint problems or any 
inflammatory process.  In his opinion it was not at least as 
likely as not that the Veteran's knee strain began in service or 
was related to any incident in service.  His reasoning was that 
radiographic studies of the knees in the military were negative 
and they remained negative in 2008 studies.  He could not find or 
definitively give the Veteran a diagnosis of other than knee 
strain to describe his pain.  There was no chronic knee condition 
and no objective evidence to support his complaints of knee pain.  
The examiner went on that it would be expected that if the 
Veteran had any significant damage from the military that after 
over 30 years there would be significant evidence of arthritis by 
radiographic findings to support a current diagnosis for a knee 
condition, and there was none.  The examiner further remarked it 
was very likely that the Veteran's symptoms of knee pain were a 
product of his back or disk disease, since the dermatomal 
distribution to the knee area arises from that part of the spine 
which has the most significant disease, L4-5.   

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

There is some question whether there is any current diagnosis of 
a bilateral knee disorder.  After diagnosing strain, the VA 
examiner went further to explain he had found no radiographic or 
clinical data to support diagnosis of a knee condition in either 
knee.  She also attributed the knee pain complained of by the 
Veteran to disk disease.  A complaint of pain alone, however, 
without a diagnosed related disorder, does not constitute a 
disability for which service connection may be granted.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Nevertheless, the service records do include evidence of trauma 
to one knee in service and pain in both knees.  What is clearly 
missing in this case is evidence linking the knee complaints to 
any current knee disorder of either knee.  

There is no continuity of symptoms show after service.  
Significantly, although the Veteran was examined by a Medical 
Board for separation there is no mention of any knee disorders at 
separation.  In addition, there were no knee complaints reported 
when the Veteran was first examined by VA in January 1987.  The 
first documented complaint of knee pain appears in November 2002 
more than 15 years after his separation from the service.  

The Board does not question the Veteran's report as to his aching 
knees.  He is clearly competent to report such symptoms.  He has 
not however presented any evidence indicating he has any special 
knowledge or training which would qualify him to diagnose a 
medical disorder.  38 C.F.R. § 3.159.  He has not reported that 
any physician has diagnosed a current bilateral knee disorder.  

In January 2009, the VA examiner concluded there was no 
radiographic or clinical data consistent with a current diagnosis 
of a bilateral knee disorder or any chronic knee disorder.  She 
concluded only that there was strain unrelated to service; and 
pain which was essentially a symptom of the Veteran's disc 
disease.  Significantly, she stated this was the origin of the 
Veteran's pain, not that it caused any disorder of the knee 
joints themselves.  

Thus, what has been established by the evidence are current 
symptoms of pain without a diagnosis of any underlying disorder 
of either knee.  And, those symptoms of pain are not connected to 
any incident in service.  

In these circumstances, service connection for a bilateral knee 
disorder is not warranted.  



ORDER

Service connection for a bilateral knee disorder is denied.  


REMAND

In March 2009, the Veteran told the VA examiner he was receiving 
Social Security Disability benefits.  His records from the Social 
Security Administration, specifically the medical records 
collected to support his claim and any evaluations, have not been 
obtained.  They should be sought.  

The Veteran is seeking an increased rating for his lumbosacral 
strain, however, it is unclear from the record whether the strain 
for which service connection is in effect, caused or contributed 
to the development of his disk disease, sciatica, and disk 
bulging shown on recent VA examination, (January 2009).  This 
clarification will assist in properly evaluating the Veteran's 
service connected disability.   

As indicated in the Introduction, a TDIU claim has been 
reasonably raised by the record.  The Veteran has not been 
examined to determine if his service connected disabilities alone 
cause him to be unemployable.  This should be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health 
care providers who have treated him since 
January 2009 for the disabilities at issue.  
With any necessary authorization from the 
Veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  Obtain copies of any VA (Shreveport) 
records of treatment for the disabilities 
at issue dated July 2006 to the present.  

3.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  The Veteran should be afforded a VA 
examination to determine if his service-
connected disabilities render him 
unemployable.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to render any opinion as to whether 
the Veteran's service connected 
disabilities (lumbosacral strain with 
traumatic changes and major depressive 
disorder) make him unemployable.  

5.  The file should be referred to an 
individual with the appropriate medical 
expertise for an opinion as to whether it 
is at least as likely as not that the 
Veteran's service-connected lumbosacral 
strain caused the Veteran's lumbar disk 
disease, sciatica, and disk bulging or, if 
not, whether it measurably aggravated the 
Veteran's lumbar disk disease, sciatica, 
and disk bulging.  A rationale for any 
opinion offered should be provided, and if 
it is necessary to examine the Veteran to 
provide the requested opinion, that should 
be arranged.  

6.  If the benefits sought on appeal remain 
denied the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


